RYDER, Acting Chief Judge.
William Lloyd Nichols pleaded nolo con-tendere to uttering forged instruments and burglary of a structure in this case and in cases 89-00628 and 89-00632. There was no automobile used in any of these crimes. Nichols challenges the trial court’s order suspending his driving privileges for six years as a part of his sentence. We reverse.
*105Although section 322.055(1), Florida Statutes (1987), gives the trial court the authority to direct the Department of Highway Safety and Motor Vehicles to suspend driving privileges for up to two years as part of the sentence for some crimes, the crimes committed by Nichols are not ones set forth in this statute. See Nowling v. State, 556 So.2d 487 (Fla. 2d DCA 1990); Spera v. State, 556 So.2d 487 (Fla. 2d DCA. 1990); Watson v. State, 556 So.2d 489 (Fla. 2d DCA 1990).
The portion of Nichols’ sentence suspending his driving privileges for six years is reversed and remanded for proceedings consistent with this opinion.
Reversed and remanded.
DANAHY and THREADGILL, JJ., concur.